Name: Commission Regulation (EEC) No 2980/79 of 27 December 1979 fixing, for the first quarter of 1980, the quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported on special conditions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 79 Official Journal of the European Communities No L 336/59 COMMISSION REGULATION (EEC) No 2980/79 of 27 December 1979 fixing, for the first quarter of 1980, the quantities of high-quality, fresh, chilled or frozen beef and veal which may be imported on special conditions this non-member country for the first quarter of 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2957/79 of 20 December 1979 opening a Community tariff quota for high-quality fresh , chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ( ! ), and in particular Article 2 thereof, Whereas Article 7 of Commission Regulation (EEC) No 2972/79 (2) provides that the quantities of meat referred to in Article 1 (d) thereof which may be imported under the tariff quota shall be fixed for each quarter ; because of continuing administrative diffi ­ culties in relation to the meat trade between the United States of America and the Community ; whereas, in these circumstances, it is not appropriate to fix the amount of beef that can be imported from HAS ADOPTED THIS REGULATION : Article 1 The quantity of beef and veal referred to in Article 1 (d) of Regulation (EEC) No 2972/79 which may be imported during the first quarter of 1980 is hereby fixed at zero tonnes. Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1979 . For the Commission Finn GUNDELACH Vice-President (') See page 5 of this Official Journal . (2) See page 37 of this Official Journal .